Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                March 14, 2016

The Court of Appeals hereby passes the following order:

A16A0761. PAULINE HIBBERT v. JAMES GAMMON.

      The trial court found James Gammon in contempt for failing to pay alimony
and other expenses in this divorce case. Gammon filed this direct appeal. We,
however, lack jurisdiction.
      Under the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the
Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony cases.”
Accordingly, we hereby TRANSFER this case to the Supreme Court of Georgia for
disposition.

                                     Court of Appeals of the State of Georgia
                                                                          03/14/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.